Name: Commission Regulation (EC) No 1999/2002 of 8 November 2002 laying down detailed rules for the application of Council Regulation (EC) No 2019/93 as regards the specific aid arrangements for the smaller Aegean Islands in respect of vineyards
 Type: Regulation
 Subject Matter: regions of EU Member States;  cooperation policy;  agricultural structures and production;  agricultural policy;  agricultural activity
 Date Published: nan

 Avis juridique important|32002R1999Commission Regulation (EC) No 1999/2002 of 8 November 2002 laying down detailed rules for the application of Council Regulation (EC) No 2019/93 as regards the specific aid arrangements for the smaller Aegean Islands in respect of vineyards Official Journal L 308 , 09/11/2002 P. 0011 - 0012Commission Regulation (EC) No 1999/2002of 8 November 2002laying down detailed rules for the application of Council Regulation (EC) No 2019/93 as regards the specific aid arrangements for the smaller Aegean Islands in respect of vineyardsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2019/93 of 19 July 1993 introducing specific measures for the smaller Aegean islands concerning certain agricultural products(1), as last amended by Regulation (EC) No 442/2002(2), and in particular Article 9 thereof,Whereas:(1) Article 9 of Regulation (EEC) No 2019/93 provides for a flat-rate aid per hectare for the continued cultivation of vines for the production of quality wines psr in traditional production areas in the smaller Aegean islands.(2) To be granted the flat-rate aid per hectare, the interested party (either a wine producer group or organisation) must first submit a wine improvement measure, based on a programme approved by the competent authorities.(3) Article 1(8) of Regulation (EC) No 2019/93 abolishes aid for ageing quality liqueur wines, since it was deemed unsuitable to the situation in the Aegean Islands, due to the short storage period.(4) The detailed rules to administer this scheme and to monitor the conditions adopted by the Council should be laid down.(5) To avoid any legal ambiguity, Regulation (EEC) No 3112/93(3) should be repealed.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1This Regulation lays down the detailed rules for applying Article 9 of Regulation (EEC) No 2019/93, as amended by Council Regulation (EC) No 442/2002.Article 21. The flat-rate aid per hectare for continuing to cultivate vines for the production of quality wines psr provided for in Article 9 of Regulation (EC) No 2019/93 shall be granted at the request of wine producer groups or organisations for areas planted with vine varieties suitable for the production of quality wines psr.2. The producer organisations shall be those referred to in Article 39 of Regulation (EC) No 1493/1999. The Greek authorities shall lay down the criteria that the producer groups must satisfy to qualify for the aid in question, and notify them to the Commission.Article 31. Applications for the per-hectare aid shall be lodged by interested parties with the competent Greek authorities during the period fixed by them and by 1 May of each year, at the latest, for the following wine year. However, for the 2002/03 wine year, applications shall be lodged no later than 31 December 2002.2. The aid application must include the following:(a) the address of the producer group or organisation;(b) the area cultivated for the production of quality wines psr, in hectares and ares, together with the land register reference or indication recognised as equivalent by the agency responsible for verifying the areas;(c) the grape varieties used;(d) an estimate of the potential crop.Article 4Having checked that the wine producer group or organisation has carried out the wine improvement measure in accordance with the approved programme, the competent Greek authority shall pay the aid before 1 April of the wine year for which it is granted.Article 5The competent Greek authority shall notify the Commission by 30 April of the areas for which aid applications have been made and in respect of which aid has actually been paid.Article 61. The competent Greek authority shall take all the measures necessary to ensure compliance with the conditions to which the grant of aid provided for in this Regulation is subject.2. Aid applications shall be checked in a manner that ensures effective verification of compliance with the conditions imposed. Depending on the kind of support measure, the competent Greek authority shall define the method and means for conducting the check and the beneficiaries to be checked. In all appropriate cases the competent Greek authority shall use the vineyard register and the integrated administration and control system established by Regulation (EEC) No 3508/92.3. The checks shall involve administrative and on-the-spot checks.4. The administrative checks shall be exhaustive and shall include crosschecks, where appropriate, with the data in the integrated administration and control system in order to prevent multiple payments of undue aid.5. On the basis of a risk analysis, the national authorities shall carry out random on-the-spot checks of a number of aid applications representing at least 5 % of the assisted areas.6. The competent Greek authority shall establish the system of penalties to be imposed in the event of breaches of the obligations entered into and the applicable provisions, and shall take all the steps necessary to implement the system. The penalties must be effective, commensurate with their purpose and have a deterrent effect.7. Article 8 of Council Regulation (EC) No 1258/1999(4) on the financing of the common agricultural policy shall apply.Article 7Regulation (EEC) No 3112/93 is hereby repealed.Article 8This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 November 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 184, 27.7.1993, p. 1.(2) OJ L 68, 12.3.2002, p. 4.(3) OJ L 278, 11.11.1993, p. 52.(4) OJ L 160, 26.6.1999, p. 103.